       Case 1:18-cv-12296-VM-BCM Document 57 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                6/4/20
 COMPASS PRODUCTIONS INTERNATIONAL LLC,
                                                                      18-CV-12296 (VM) (BCM)
                 Plaintiff,
                                                                      ORDER
 -against-
 CHARTER COMMUNICATIONS, INC.,
                 Defendant.

       BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the telephonic conference conducted on June 3,

2020, it is hereby ORDERED that:

       1. Privilege Redactions. Defendant has withheld 403 otherwise-discoverable documents

             on privilege grounds, has produced 30 documents with privilege redactions, and has

             served a "categorical" privilege log pursuant to Local Civil Rule 26.2(c). Plaintiff seeks

             to challenge the basis of the privilege redactions. The parties shall proceed as follows:

                a. No later than June 5, 2020, plaintiff shall provide defendant with the bates

                    numbers of five exemplar redacted documents.

                b. No later than June 10, 2020, defendant shall serve plaintiff with a traditional

                    (document-by-document) privilege log for each exemplar. If the challenged

                    document is an email chain, the log shall include the information required by

                    Local Civil Rule 26.2(a)(2)(A) for each email in the chain.

                c. The parties shall promptly meet and confer in an effort to resolve any remaining

                    disputes as to the propriety of the redactions.

                d. No later than June 12, 2020, defendant shall email any exemplar still in dispute

                    to the Court, at Moses_NYSDChambers@nysd.uscourts.gov, in unredacted
      Case 1:18-cv-12296-VM-BCM Document 57 Filed 06/04/20 Page 2 of 2



                 form, for in camera review. Defendant's email shall not include any ex parte

                 argument.

      2. Exhibit 7. Plaintiff's request for an unredacted copy of Exhibit 7 to the parties' joint

         pre-conference letter dated May 27, 2020 (the Joint Letter) (Dkt. No. 55-7) is DENIED.

      3. Exhibit 1. Defendant's request for an unredacted copy of Exhibit 1 to the Joint Letter

         (Dkt. No. 55-1) is GRANTED. Plaintiff shall promptly produce the unredacted

         document.

      4. Additional Damages Discovery. Defendant may serve plaintiff with a single

         interrogatory, no later than June 5, 2020, requesting a written representation that

         plaintiff searched for (and produced, if found) the "programming budgets" described in

         Steven Weiss's May 18, 2020 deposition testimony (Dkt. No. 55-4), regardless of date.

         Plaintiff shall respond to the interrogatory no later than June 12, 2020.

      5. Elie Singer Deposition. Defendant's request for additional time to depose Elie Singer

         "concerning his involvement in writing Charter's Complaint" is DENIED.


Dated: New York, New York                  SO ORDERED.
       June 4, 2020


                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
